Exhibit 10.7
June 5, 2008
SandRidge Capital, L.P.
1300 Post Oak Blvd., Suite 325
Houston, Texas 77056
Attention: Mr. Andrew M. Rowe
           Re:    Management Agreement Renewal
Dear Mr. Rowe:
We are writing with respect to your management agreement concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2009 and all
other provisions of the Management Agreement will remain unchanged.

  •   SB Bristol Energy Fund LP

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

            CITIGROUP MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro           Jennifer Magro        Chief Financial
Officer and Director                SANDRIDGE CAPITAL L.P.
      By:   /s/ Andrew M. Rowe         Print Name: Andrew M. Rowe
JM/sr  




 